       2:17-cr-20037-JES-JEH # 490-5            Page 1 of 6                                      E-FILED
                                                                 Thursday, 03 October, 2019 01:35:35 PM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )       Case No. 17-20037
                                            )
BRENDT A. CHRISTENSEN,                      )
                                            )
       Defendant.                           )

        SEALED MOTION FOR RECONSIDERATION OF COURT’S ORDER
              DEFERRING HEARING ON RELIABILITY OF

       Defendant, BRENDT A. CHRISTENSEN, by and through his attorneys,

respectfully moves the Court to reconsider its April 26, 2019, Sealed Order deferring

ruling on his Sealed Motion to Preclude the Testimony of                          , (R. 238),

and directing that a reliability hearing be scheduled prior to the penalty phase in the

event that a verdict of guilty is returned on a capital charge at the conclusion of the

culpability phase. (R. 316.) Proceeding in this way will deprive Mr. Christensen of his

Fifth, Sixth and Eighth Amendment rights to a fair trial before a panel of impartial and

indifferent jurors and to voir dire sufficient to identify such jurors.

       Just as the government is entitled to “death-qualify” potential jurors, Mr.

Christensen has a constitutionally-guaranteed right to “life-qualify” them also, i.e. to

identify and move to excuse those whose support for the death penalty may prevent or

substantially impair the performance of their duties as jurors in this case. “In essence,

the right to jury trial guarantees the criminally accused a fair trial by a panel of



                                                1
       2:17-cr-20037-JES-JEH # 490-5          Page 2 of 6



impartial, ‘indifferent’ jurors. The failure to accord an accused a fair hearing violates

even the minimal standards of due process.” Irvin v. Dowd, 366 U.S. 717, 722 (1961). The

only way to meaningfully protect that right is to conduct voir dire sufficient to identify

those jurors who cannot be impartial and indifferent and to excuse them for cause. “Voir

dire plays a critical function in assuring the criminal defendant that his Sixth

Amendment right to an impartial jury will be honored. Without an adequate voir dire,

the trial judge’s responsibility to remove prospective jurors who will not be able

impartially to follow the court’s instructions and evaluate the evidence cannot be

fulfilled.” Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981) (internal citation

omitted). See also Gardner v. Barnett, 175 F. 3d 580, 588 (7th Cir. 1999) (granting habeas

relief to defendant where trial court conducted inadequate voir dire on jurors’ attitudes

toward gangs, holding: “The Sixth Amendment right to an impartial jury guarantees an

adequate voir dire to identify unqualified jurors and to provide sufficient information

to enable the defense to raise peremptory challenges.”)

       These principles apply with equal force to the penalty phase of a capital trial. See

Morgan v. Illinois, 504 U.S. 719, 726-28 (1992) (noting that the Court’s jurisprudence in

this area relies upon the Sixth Amendment and the Due Process Clause “to ensure the

impartiality of any jury that will undertake capital sentencing”). A capital defendant

has the right to remove for cause any juror who will automatically vote for the death

penalty against him. Id. at 729. Consequently, he has the right to adequate voir dire on

potential jurors’ feelings about the death penalty. Id. at 733-34 (“Were voir dire not

available to lay bare the foundation of petitioner’s challenge for cause against those


                                               2
       2:17-cr-20037-JES-JEH # 490-5        Page 3 of 6



prospective jurors who would always impose death following conviction, his right not

to be tried by such jurors would be rendered as nugatory and meaningless as the State’s

right, in the absence of questioning, to strike those who would never do so.”) (emphasis

in original).

        In order to fully effectuate those rights, a defendant must be permitted to probe

potential jurors’ attitudes toward the death penalty in cases that are in the same

category as his own. For example, voir dire is ineffectual if in the case of a defendant

accused of the murder of a child a juror reports that she could impose either a life or

death sentence in murder cases in general but the defendant is precluded from

uncovering that, in cases of child murder, the juror would automatically vote for death.

See United States v. Johnson, 366 F. Supp. 2d 822, 847 (N.D. Iowa 2005) (noting that many

jurors readily agree they could consider both penalties after finding defendant guilty of

murder but, when asked, state they could never consider life in case of death of a child,

demonstrating ineffectiveness of limiting voir dire to abstract questions).

       Accordingly, a defendant must be permitted to inquire on voir dire whether a

juror is impaired as to the particular category of murder case into which his own case

falls. He is entitled to pose “questions that are specific enough to determine if [the]

jurors harbor bias, as to some fact or circumstance shown by the trial evidence, that

would cause them not to follow an instruction directing them to determine penalty after

considering aggravating and mitigating evidence.” Id. at 848; United States v. Fell, 372 F.

Supp. 2d 766, 770 (D. Vt. 2005) (same). Such questions may address the jurors’ feelings

about the death penalty in, for example, a murder-for-hire or a rape-murder case. Fell,


                                             3
       2:17-cr-20037-JES-JEH # 490-5          Page 4 of 6



372 F. Supp. 2d at 770. They may also include “facts, either mitigating or aggravating,

that are or might be actually at issue in the case that the jurors would hear.” Id.; Johnson,

366 F. Supp. 2d at 849.

       To be sure, a defendant is not entitled to ask so-called “stake-out” questions, that

ask jurors to speculate or pre-commit to how they might vote based on particular facts.

Johnson, 366 F. Supp. 2d at 845; Fell, 372 F. Supp. 2d at 770. There is nothing wrong,

however, with questions that ask whether the juror would be able to consider both

possible penalties under a certain set of facts. Fell, 372 F. Supp. 2d at 770; Johnson, 366 F.

Supp. 2d at 843 (“It is difficult for this court to see how a question that asks about a

juror’s ability to consider both life and death sentences “stakes-out” or “pre-commits” a

juror to vote one way or the other”).

       Mr. Christensen’s case falls into the category of an intentional murder during the

commission of a kidnapping involving sexual assault and torture, and one of the

aggravating circumstances is based on an alleged prior violent rape. He must therefore

be permitted to inquire of potential jurors what their feelings about the death penalty

are in such a case, in order to identify and move to exclude those who would always

vote for death.

       With respect to the aggravating factor, however, as it stands right now Mr.

Christensen has no way to know whether evidence of the alleged prior rape of

will in fact be admitted. He is thus faced with a Hobson’s Choice: If he raises the issue

during voir dire and the evidence is excluded, he will unnecessarily prejudice his jurors

against him, not only as to the appropriate sentence but also as to the culpability phase


                                              4
         2:17-cr-20037-JES-JEH # 490-5       Page 5 of 6



determination; but if he fails to voir dire on the question and the evidence is admitted, he

risks unknowingly seating jurors who will automatically impose a death sentence in his

case regardless of the mitigating factors he presents. The solution to this dilemma is for

the Court to conduct the hearing on the reliability of        testimony and adjudicate its

admissibility prior to the commencement of the voir dire process. Mr. Christensen

accordingly respectfully moves the Court to proceed in this manner and to reconsider

its Order scheduling the reliability hearing for after the conclusion of the culpability

phase.

         WHEREFORE, Mr. Christensen respectfully requests that this Motion be granted

and that the Court reconsider its Order scheduling the reliability hearing for after the

conclusion of the culpability phase.

         Respectfully submitted,

               /s/Elisabeth R. Pollock                   /s/ George Taseff
               Assistant Federal Defender                Assistant Federal Defender
               300 West Main Street                      401 Main Street, Suite 1500
               Urbana, IL 61801                          Peoria, IL 61602
               Phone: 217-373-0666                       Phone: 309-671-7891
               FAX: 217-373-0667                         Fax: 309-671-7898
               Email: Elisabeth Pollock@fd.org           Email: George Taseff@fd.org

               /s/ Robert Tucker                         /s/ Julie Brain
               Robert L. Tucker, Esq.                    Julie Brain, Esq.
               7114 Washington Ave                       916 South 2nd Street
               St. Louis, MO 63130                       Philadelphia, PA 19147
               Phone: 703-527-1622                       Phone: 267-639-0417
               Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                             5
      2:17-cr-20037-JES-JEH # 490-5        Page 6 of 6



                              CERTIFICATE OF SERVICE

      I hereby certify that on May 24, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            6
